Citation Nr: 0504312	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  94-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
serous otitis media in the right ear.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1964 and 
from September 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1989 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in which the RO granted the veteran's 
claim of entitlement to service connection for serous otitis 
media in the right ear, evaluating it as zero percent 
disabling effective February 10, 1988 (the date of the 
veteran's original service connection claim), and denied the 
veteran's claims of entitlement to service connection for a 
low back disorder and for hypertension.  The veteran has 
perfected a timely appeal.

In April 1998, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) (formerly Board Member) who is no 
longer an employee of the Board.  The veteran was offered the 
opportunity for a new hearing before another VLJ, but 
declined that opportunity.

In July 1998, the Board remanded the veteran's claims to the 
RO for additional development.  These claims have now been 
returned for appropriate disposition.

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
serous otitis media in the right ear, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's serous otitis media in the right ear is not 
manifested by compensable hearing loss.

3.  The veteran's current low back disorder is not related to 
service.

4.  The veteran's current hypertension is not related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for serous otitis media in the right ear have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.87, Diagnostic Code 6201 (1989) (38 C.F.R. § 
4.87, Diagnostic Code 6201 (2004)).

2.  The criteria for establishing entitlement to service 
connection for a low back disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

3.  The criteria for establishing entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), should generally be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that in such cases, the 
appellant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  See Pelegrini, 
supra.

In a letter dated in March 2002, the veteran and his 
representative were informed of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claims, and of the 
need to advise VA of, or submit, any additional information 
or evidence that they wanted considered.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, the Board's July 1998 remand, a statement of 
the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature, extent, and etiology of his claimed low back disorder 
and hypertension and the current nature and extent of his 
service-connected serous otitis media in the right ear.  As 
the veteran essentially contends on appeal that his service-
connected serous otitis media in the right ear was initially 
evaluated incorrectly, a current examination is not required.  
See Fenderson, supra.  And, as will be shown below, the 
medical evidence of record clearly demonstrates that the 
veteran's currently diagnosed low back disorder and 
hypertension are not related to service.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA and private medical records.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to an initial 
compensable evaluation for serous otitis media in the right 
ear and entitlement to service connection for a low back 
disorder and hypertension poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


The Veteran's Initial Rating Claim

A review of the veteran's service medical records indicates 
that he received treatment for otitis media on several 
occasions during his first period of service.  

On periodic examination in August 1966, it was noted that the 
veteran's previous physical examination had been lost.  
Clinical evaluation revealed that his ears were normal.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The veteran was found qualified for retention in active 
service.

A copy of the veteran's separation physical examination at 
the time of his second separation from service in August 1967 
was not available for review.  However, a review of a DA Form 
1811, "Physical and Mental Status on Release from Active 
Service" dated in August 1967 indicates that the veteran was 
found physically qualified for discharge from active service.

When he filed his service connection claim for serous otitis 
media in the right ear in February 1988, the veteran stated 
that he had incurred right ear pain during his first period 
of active service.

In April 1989, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
5
15
30
LEFT
X
10
5
30
80

The veteran's pure tone threshold average was 18 decibels 
(dB)in the right ear and 33 dB in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 98 percent in the left ear.

The veteran contended on his October 1989 substantive appeal 
(VA Form 9) that he experienced daily pain and pressure in 
his right ear due to his service-connected serous otitis 
media.

The veteran testified at an RO hearing in December 1989 that 
he had experienced discharge from his right ear.  He also 
testified that he had never received ear protection during 
artillery service in Vietnam.  

In March 1990, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
20
35
LEFT

10
15
45
80

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.

In September 1991, the veteran complained of pressure and 
otitis media in his right ear for many years.  Physical 
examination revealed that no fluid was present in his right 
ear.  The veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20/25
25
25
35
LEFT

20/30
25
50
85

The pure tone average was 27.5 dB in the right ear and 47.5 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The veteran's 
hearing had been stable since May 1991.  The audiologist's 
impressions were mild to severe sensorineural hearing loss 
after 3000 Hertz (Hz) in the right ear and moderate to severe 
sensorineural hearing loss after 2000 Hz in the left ear.  

In March 1993, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15/15
25
30
35
LEFT

30/30
25
55
90

The pure tone average was 26.25 dB in the right ear and 50 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.

On outpatient treatment in October 1995, the veteran 
complained of an earache and ear discharge in the right ear.  
He stated that his ear became infected twice a week.  
Physical examination revealed that the veteran's right ear 
canal was slightly excoriated and his tympanic membranes were 
distorted.  The assessment was questionable chronic otitis 
externa.  

On VA audiology examination in November 1999, the veteran 
complained of chronic middle ear infections in the right ear.  
It was noted that the veteran had been issued hearing aids.  
The veteran's middle ears were essentially normal 
bilaterally.  The audiologist stated that audiometric testing 
indicated a mild to severe precipitously sloping 
sensorineural hearing loss bilaterally, worse in the left 
ear.  

Speech recognition scores were 92 percent in the right ear 
and 84 percent in the left ear.  The pure tone average was 50 
dB in the right ear and 65 dB in the left ear.  

On VA ear diseases examination in November 1999, physical 
examination revealed no deformities in the veteran's 
auricles.  His external auditory canals were patent and 
without infection.  The tympanic membranes were clear 
bilaterally.  The mastoids were non-tender and there was no 
evidence of cholesteatoma (or a cellular mass usually 
resulting from chronic otitis media).  There also was no 
evidence of active ear disease, Meniere's syndrome, or 
vestibular syndrome.

In an April 2000 opinion, a VA examiner stated that the 
veteran suffered from bilateral high frequency sensorineural 
hearing loss, slightly worse in the left ear.  

At his most recent VA audiology and ear diseases examination 
in November 2002, the veteran complained of occasional 
pressure in his right ear and difficulty hearing a speaker if 
there was background noise.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
45
75
LEFT

30
45
75
100

The pure tone average was 43 dB in the right ear and 63 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 86 percent in the right ear and 84 percent in the 
left ear.  The assessment was hearing sensitivity "within 
the outer limits of normal" through 2000 Hz with a moderate 
through severe sharply sloping sensorineural hearing loss for 
the frequencies above 2000 Hz in the right and essentially a 
mild to moderate sensorineural hearing loss through 2000 Hz 
with a precipitous severe to profound sensorineural hearing 
loss for the frequencies above 2000 Hz in the left ear.  

The Veteran's Service Connection Claims

The veteran denied any history of a low back disorder or 
hypertension at his enlistment physical examination at his 
first enlistment in to active service in May 1961.  Clinical 
evaluation revealed that his spine was normal and his blood 
pressure was 130/90.  As noted above, the veteran was found 
qualified for enlistment.

There are no records of any in-service treatment for back 
problems or elevated blood pressure during the veteran's 
first period of service.

A review of the veteran's April 1964 separation physical 
examination indicates that he denied any history of a low 
back disorder or hypertension.  Clinical evaluation revealed 
that his spine was normal and his blood pressure was 124/82.  
The veteran was found qualified for separation from service.

Periodic physical examination of the veteran in August 1966 
revealed that his spine was normal.  His blood pressure was 
136/80.  The veteran was found qualified for retention in 
active service.

In April 1999, the National Personnel Records Center (NPRC) 
notified the RO that a copy of the veteran's separation 
physical examination at his second separation from service in 
August 1967 was not available for review.

There are no records of any in-service treatment for back 
problems or elevated blood pressure during the veteran's 
second period of service.

In January 1989, the veteran was hospitalized after 
complaining of numbness on the left side of his body.  On 
admission, it was noted that the veteran might have had 
labile hypertension in the past but it had been "on and 
off" since 1980.  The veteran's blood pressure was 190/110 
at the time of admission but fell to 140/90 after therapy.  

On VA examination in January 1989, the veteran complained of 
high blood pressure and aching, pain, and stiffness in the 
lower back.  He reported having a stroke earlier in January 
1989.  He stated that excessive bending and lifting 
aggravated his back.  His medical history included a back 
injury as a result of a fall in 1966 during service and 
occasional trouble with his back since that time.  The 
veteran stated that he had been told that he had high blood 
pressure in 1967.  Clinical evaluation revealed that the 
veteran's blood pressure was 125/90 on the left and 140/90 on 
the right.  There was a slight muscle spasm of the lumbar 
region and limitation of motion of the lumbar spine 
apparently due to muscle spasms and discomfort.  The veteran 
ambulated well.  The impressions included high blood 
pressure.

VA spine x-rays taken in April 1989 showed normal lumbar 
vertebral bodies.  There was significant degenerative disc 
disease at L5-S1.  The impressions included degenerative disc 
disease at L5-S1.

On VA hypertension examination in October 1989, the veteran 
complained of hypertension since service in Vietnam.  He 
stated that he had had a stroke in January 1989.  He also 
stated that his blood pressure had been 130/78 at home.  
Clinical evaluation revealed that his blood pressure in the 
right arm was 120/84.  The assessment included hypertension, 
controlled.

The veteran testified at his RO hearing in December 1989 that 
he had injured his back during service after falling off the 
back of a truck in 1966.  He stated that he had experienced 
constant back pain since that time.  He stated that he had 
not been treated for back pain between 1966 and 1989 but that 
he had self-treated his back problem during this period.  

In a September 1990 letter, Dr. D.J.G. stated that the 
veteran had been treated prior to 1972 for hypertension.  
This examiner stated that he had been unable to locate any 
records to verify this treatment.

The veteran received routine VA outpatient treatment for 
hypertension between 1994 and 1996.  For example, on 
outpatient treatment in April 1994, physical examination 
revealed that the veteran's blood pressure was 120/84 in the 
right arm.  The assessment was well-controlled hypertension.  

On VA hypertension examination in June 1995, the veteran 
complained that his systolic blood pressure had been around 
190.  Physical examination revealed that his blood pressure 
was 129/74.  The assessment was hypertension, controlled.

In a September 1995 letter, Dr. D.J.G. stated that the 
veteran had been treated in his office prior to 1972 for 
hypertension.  However, this examiner also stated that 
treatment records were no longer available for review as the 
time for keeping them had expired.

The veteran complained of occasional chest tightness, 
numbness, soreness, and fatigue on VA hypertension 
examination in October 1996.  Physical examination revealed 
that his blood pressure was 120/80.  The assessment was 
hypertension, controlled.

In a January 1999 letter, Dr. R.M.M. stated that he had been 
treating the veteran for hypertension since December 1987.  
He also stated that the veteran's hypertension had been noted 
at a private physical examination in September 1974.  The 
veteran had informed Dr. R.M.M. that his hypertension had 
existed since active service.  Dr. R.M.M. noted that the 
veteran's blood pressure still was elevated.  The diagnoses 
included systemic hypertension.

On VA spine examination in November 1999, the veteran 
complained of low back pain with no radiculopathy.  The 
examiner stated that the veteran's service medical records 
were not available for review.  The veteran reported that he 
had injured his low back early in military service after 
falling from a truck, although he then went on to complete 4-
5 years of active duty service without having any duty 
limitations because of any low back disorder.  The examiner 
also noted that the veteran was not separated from service 
because of any low back disorder, and worked as a truck 
driver following service until 1985, when he injured his 
ankle.  The veteran clearly reported that his ankle injury 
had left him disabled, and had nothing to do with his claimed 
in-service low back disorder.  He also attributed his low 
back problems to the residuals of a post-service pilonidal 
cystectomy.  Physical examination revealed a normal gait and 
limited motion of the low back.  The diagnosis was chronic 
low back pain.

VA lumbosacral spine X-rays taken in April 2002 showed a 
large osteophyte formation at the anterior and lateral aspect 
of the vertebral bodies.  The impressions included moderate 
to marked degenerative joint disease of the lumbar spine.

On VA hypertension examination in May 2002, the examiner 
stated that he had reviewed the veteran's claims folder.  
Physical examination revealed that the veteran's blood 
pressure was 200/85 on both sides.  The examiner noted that 
the veteran's high blood pressure was "of the garden variety 
primary high blood pressure," but that he could not give an 
opinion as to whether it was at least as likely as not that 
hypertension was related to active service.  The diagnoses 
included high blood pressure, which had been treated.

On VA hypertension examination in October 2002, the veteran 
complained of a history of hypertension since service and 
occasional chest pain.  He stated that his hypertension had 
begun during service.  The VA examiner stated that she had 
reviewed the veteran's claims folder.  It was noted that the 
veteran had experienced a myocardial infarction, five-vessel 
heart bypass surgery, and a stroke that affected the left 
side of his body.  Physical examination revealed that the 
veteran's blood pressure was 150/90 sitting, 150/90 standing, 
and 150/86 in the left arm.  The examiner concluded that 
there was no evidence of hypertension in the veteran's 
service medical records and no evidence of treatment or 
diagnosis of hypertension within 1 year of the veteran's 
discharge from service.  The diagnoses included hypertension.

On VA hypertension examination in May 2003, the VA examiner 
stated that there was no real documentation of hypertension 
in the veteran's service medical records.  He also noted the 
September 1990 letter from Dr. D.J.G. (discussed above).  
Physical examination revealed that the veteran's blood 
pressure was 130/80 in the right upper extremity.  Based on 
the September 1990 letter from Dr. D.J.G., which the VA 
examiner noted was not supported by any other medical 
records, the VA examiner concluded that it was more likely 
than not that the veteran's hypertension had begun in 1968.  
The diagnoses included hypertension.  

In an August 2003 opinion, a VA examiner stated that, after 
reviewing the veterans' entire claims file, he found no 
evidence whatsoever to indicate that the veteran had 
experienced hypertension in service.  Therefore, he concluded 
that there was no hypertension in service and the veteran's 
private examiner was in error with his September 1990 letter.

In a January 2004 opinion, a VA examiner noted that a review 
of service medical records from the first period of the 
veteran's active service showed no evidence of any low back 
injury.  This examiner also noted that service medical 
records from the veteran's second period of service were not 
available for review.  He stated that he saw no evidence 
which related the veteran's reported in-service low back 
trauma to osteoarthritis of the lumbosacral spine.  Based on 
his review of the claims folder, and based on an examination 
of the veteran which he had conducted in November 1999, this 
examiner concluded that it was not at all likely that any 
chronic low back pain suffered by the veteran was related to 
active service.

In an April 2004 opinion, the VA examiner who reviewed the 
veteran's claims folder in January 2004 stated that he had 
reviewed service medical records from the veteran's second 
period of service.  The VA examiner reiterated that that 
veteran had no history of any low back disorder during 
service.  He noted that it was not until may years after 
service that the veteran started to experience a low back 
disorder, which would not be related at all to the veteran's 
service.


Analysis

With respect to the veteran's claim of entitlement to an 
initial compensable evaluation for serous otitis media in the 
right ear, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected serous otitis media in 
the right ear is evaluated as zero percent disabling (non-
compensable) under 38 C.F.R. § 4.87, Diagnostic Code 6201 
(2004).

The Board notes that the veteran filed his claim in February 
1988, well before the rating schedule for evaluating ear 
diseases was changed effective June 10, 1999.  See 64 Fed. 
Reg. 25210 (May 11, 1999).  Although the veteran is generally 
entitled to the application of regulations that are more 
favorable to him from the effective date of the new rating 
criteria with the former rating criteria only applied for the 
period prior to the effective date of the new criteria, see 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004), no substantive changes 
were made to Diagnostic Code 6201 when the rating schedule 
for evaluating ear diseases was revised.     

In addition, as the veteran has appealed from an initial 
award, the Board must consider whether an initial compensable 
rating for his service-connected serous otitis media in the 
right ear is warranted for any period of time during the 
pendency of his claim.  See Fenderson, supra.  

Under both the former and revised rating criteria for 
evaluating ear diseases, chronic non-suppurative otitis media 
is rated according to the level of the veteran's hearing 
impairment.  38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998) 
(38 C.F.R. § 4.87, Diagnostic Code 6201 (2004)).  In this 
regard, the Board notes that the criteria for evaluating 
hearing impairment were renumbered and no substantive changes 
were made when the criteria for evaluating ear diseases were 
revised in 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).

The Court also has held that disability evaluations for 
hearing impairment are derived by a mechanical application of 
the VA Schedule for Rating Disabilities (hereinafter, 
"Rating Schedule") to the numeric designation after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under the Rating Schedule, the basic method of rating hearing 
loss is based on examination results including a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test of pure tone decibel thresholds at 1000, 
2000, 3000, and 4000 Hertz, with an average pure tone 
threshold obtained by dividing these thresholds by four.  
Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Where impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear is assigned a Roman 
numeral designation of I.  38 C.F.R. § 4.87, Diagnostic Code 
6100 (1989) (38 C.F.R. § 4.85, Diagnostic Code 6100 (2004)).

The Rating Schedule also provides an alternative method of 
rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss in one ear may be 
based only on pure tone threshold average, using Table VIA.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. §§ 4.85(c), 4.86 
(2004).  

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 dB or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either 38 C.F.R. § 4.85, Table VI or 
Table VIA, whichever results in the higher numeral.  
38 C.F.R. § 4.86 (b) provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86 (2004)).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support assigning a 
compensable evaluation to the veteran's service-connected 
serous otitis media in the right ear at any time since the 
assignment of his initial zero percent rating.    

None of the audiometric testing results completed during the 
pendency of this appeal show that the veteran experienced any 
compensable service-connected hearing loss.  For example, the 
results of the veteran's in-service audiometric testing in 
August 1966 merit a designation of I for each ear.  
Similarly, the results of post-service audiometric testing in 
August 1989 and September 1991 also merit a designation of I 
for each ear.  

In March 1993, the veteran's right ear still merited a 
designation of I although the left ear merited a designation 
of II.  In November 1999 and November 2002, the designation 
of I for the right ear was unchanged although the left ear 
merited a designation of III.  None of these results 
demonstrate pure tone thresholds in all four frequencies of 
55 decibels or more or a pure tone threshold of 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Finally, as an exceptional pattern of hearing impairment has 
not been demonstrated, 38 C.F.R. § 4.86 is not applicable.  
Id.  

Accordingly, without evidence of compensable service-
connected hearing loss during the pendency of this appeal, 
the veteran is not entitled to an initial compensable 
evaluation for his service-connected serous otitis media in 
the right ear.  See 38 C.F.R. § 4.87a, Diagnostic Code 6201 
(1989) (38 C.F.R. § 4.87, Diagnostic Code 6201 (2004)).


Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be granted on the 
basis of a post-service initial diagnosis of a condition when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
service connection claims.  Simply put, there is no evidence 
of an in-service low back injury or elevated blood pressure.  
And there is competent medical opinion in the veteran's post-
service treatment records that his current low back problems 
and hypertension are not related to service.

The veteran's service medical records show no history, 
diagnosis, or treatment of a low back disorder or 
hypertension.  In fact, the earliest evidence of hypertension 
was in January 1989, more than 20 years after the veteran's 
separation from service, when he was hospitalized following a 
stroke.  At that time, the veteran reported that he may have 
experienced hypertension as early as 1980 (more than 10 years 
after his separation from service).  The veteran first 
reported in-service hypertension and an in-service low back 
injury on VA examination in January 1989, when he claimed 
that he had fallen off a truck in 1966 and had experienced 
hypertension in 1967.  As noted elsewhere, there is no 
support for these contentions in the veteran's service 
medical records.

The Board recognizes that the veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine in April 
1989.  However, none of the veteran's post-service treating 
physicians have related degenerative disc disease to a 
disease or injury in service, to include the claimed in-
service low back injury.  

In fact, as the VA examiner stated in November 1999, after 
incurring his alleged low back injury, the veteran completed 
4-5 years of active service without any duty limitations 
because of any low back disorder.  The examiner also noted 
that the veteran was not separated from service because of 
any low back disorder, and had been able to work as a truck 
driver between his separation from service in 1967 and 1985 
when he injured his ankle.

More importantly, in two separate medical opinions issued in 
January and April 2004, the same VA examiner concluded, after 
reviewing the veteran's service medical records and post-
service treatment records, that there was no evidence which 
related the veteran's alleged in-service low back trauma to 
his currently treated osteoarthritis of the lumbosacral 
spine.  Based on his review of the claims folder, and based 
on an examination of the veteran which he conducted in 
November 1999, the VA examiner concluded in January 2004 that 
it was not at all likely that any chronic low back pain 
suffered by the veteran was related to active service.  This 
examiner also concluded in April 2004 that it was not until 
many years after service that the veteran started to 
experience a low back disorder, which would not be related at 
all to service.  

The Board acknowledges Dr. D.J.G's statements in September 
1990 and September 1995 which indicated that the veteran had 
been treated for hypertension prior to 1972.  However, in an 
August 2003 opinion, the VA examiner stated that, after 
reviewing the entire claims file, he found no evidence 
whatsoever to indicate that the veteran had experienced 
hypertension in service and concluded that Dr. D.J.G. had 
been in error with his September 1990 statement.  

More importantly, neither of Dr. D.J.G.'s statements contains 
any medical nexus opinion between the veteran's hypertension 
and active service.  Even assuming that the veteran had 
hypertension prior to 1972, this would not necessarily place 
the onset of hypertension in service or the first year after 
service.  It is apparent that Dr. D.J.G.'s opinion was not 
based on a review of the service medical records or any other 
contemporaneous records.  The doctor acknowledged in his 
statements that there were no medical records to support the 
veteran's contention that post-service treatment for 
hypertension was related to service.  Thus, these opinions 
are of little probative weight.  

Additionally, the Board finds that Dr. R.M.M.'s statement in 
January 1999 is entitled to little probative weight because 
it only discussed the veteran's post-service treatment for 
hypertension since 1987 (approximately 20 years after the 
veteran's separation from service) and noted that 
hypertension had first been noted in 1974 (7 years after the 
veteran's separation from service).  See King v. Brown, 5 
Vet. App. 19, 21 (1993); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); and Curry v. Brown, 7 Vet. App. 59, 68 (1994).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to an initial compensable evaluation for serous 
otitis media in the right ear and entitlement to service 
connection for a low back disorder and hypertension.  In 
reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  Thus, the appeal is denied.



ORDER

Entitlement to an initial compensable evaluation for serous 
otitis media in the right ear is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hypertension is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


